Citation Nr: 0900834	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include obstructive lung defect and chronic cough.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to August 1986 
and from April 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which denied the benefit sought on appeal.  

In January 2007, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Cheyenne RO before the undersigned Acting Veterans Law Judge 
(AVLJ) sitting in Washington, D.C.  A transcript of this 
hearing is in the veteran's claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the Board remanded the issue on appeal for 
further development to include obtaining private and VA 
treatment records and a VA examination.  Although the AMC 
completed the remand directives, including an appropriate VA 
examination, the Board finds that an additional remand is 
necessary in order to clarify the medical evidence of record 
in consideration of the veteran's specific allegations.  

The veteran has asserted that service connection for a 
respiratory disorder is warranted because although a 
respiratory disorder was diagnosed prior to his second period 
of active duty, it was aggravated to a permanent degree 
during that service.

Specifically, at the January 2007 video conference hearing, 
the veteran testified that he was treated by his private 
physician, Dr. E, about 12 years prior for a chronic cough 
and was put on an inhaler.  He testified that the physician 
could not figure out the cause of his cough but noted that 
the cough lasted between one month and six weeks.  The 
veteran testified that he did not have the cough again until 
he went to Iraq in July 2003, and alleged that the cough is 
related to the sand storms he experienced in Kuwait.  He 
stated that they were always kicking up dust storms and that 
the dust was the consistency of talcum powder.  He further 
stated he has not stopped coughing since July 2003 and that 
he is currently on medication and inhalers for treatment.

Pursuant to the October 2007 remand, additional private 
treatment records from Dr. R were received, and the veteran 
underwent a VA examination in May 2008.  The private records 
from Dr. R reflected that the veteran was treated for 
bronchitis in 1997, 1999, and 2001 as well as upper 
respiratory tract infections in 1999 and 2001.  The veteran 
also requested medication for a cough of long duration in 
December 2000.  During his May 2008 VA examination, the 
examiner reviewed the prior April 2005 VA examination report 
that noted a chronic cough, and resulted in a diagnosis of 
chronic lung disease, etiology unknown, and moderate 
obstructive lung defect, as confirmed by pulmonary function 
tests.  The May 2008 VA examiner opined that the veteran had 
chronic obstructive lung disease with a reversible component.  
The examiner added that he did not believe the preexisting 
respiratory disorder was aggravated beyond its natural 
progress by the veteran's service in Iraq.  He attempted to 
clarify that opinion, however, by stating that if the 
preexisting respiratory disorder was aggravated beyond its 
natural progress, it would be mere speculation as to whether 
it was related to exposure to dust storms in Iraq or related 
to the veteran smoking while he was in Iraq.  The examiner 
concluded that it was his opinion that the veteran's 
respiratory condition was a permanent and not temporary 
condition which was preexisting prior to his service in Iraq 
and that it was unlikely that the respiratory condition was 
causally related to the veteran's military service.

The Board notes that a veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  History of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Id.

In this case, the Board notes that a lung or respiratory 
disorder was not noted on the veteran's June 1986 report of 
medical examination at entrance into his first period of 
active duty, and the service medical records do not contain a 
report of medical examination documenting the veteran's 
medical condition at entry into his second period of active 
duty.  Therefore, the veteran is considered to have been in 
sound condition at entry into both his periods of active 
duty.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  VAOPGCPREC 3-2003 (July 16, 
2003).

In this case, there is evidence that the veteran had a pre-
existing respiratory or lung disability when he entered his 
second period of active duty.  As noted, the veteran has 
consistently reported that he received private medical 
treatment for a chronic cough about 10 years prior to his 
second period of active duty, i.e., in approximately 1994.  
Review of the veteran's service treatment records and 
recently obtained private treatment records from Dr. R 
reflect that the veteran was treated for bronchitis, chronic 
coughing, and upper respiratory tract infections in 1997 and 
1999 to 2001.  As such, it is clear from the evidence of 
record that the veteran had respiratory disorders prior to 
his second period of enlistment in April 2003.  

Although the May 2008 VA examination report addressed this 
issue by clearly concluding that the veteran had a 
preexisting respiratory disorder, the VA examiner did not 
state whether the evidence was clear and unmistakable that 
the unspecified respiratory disorder was not aggravated to a 
permanent degree during service, and specifically.  As the 
record does not contain sufficient medical evidence for the 
Board to make a decision on the claim, a remand is necessary 
to obtain another medical opinion for a fully informed 
evaluation of the claim on appeal.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran's claims file and 
a copy of this remand to the VA examiner 
who had examined the veteran in May 2008, 
for the purpose of providing an expansion 
and clarification of the opinions 
contained in the report of that 
examination.  If additional examination is 
required for that evaluation, it should be 
scheduled.  If the VA examiner who 
conducted the May 2008, examination is not 
available, request that a qualified 
medical professional knowledgeable in 
respiratory disorders evaluate the 
veteran's claimed respiratory disability.  
If additional examination is required for 
that evaluation, it should be scheduled.  
If such additional examination is 
required, a copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based upon a review of the claims 
folder and the examination findings, 
including the service treatment records, 
private treatment reports, VA treatment 
reports, and April 2005 and May 2008 VA 
examination reports, the examiner should 
determine whether the veteran has a 
current respiratory diagnosis, and if so, 
that diagnosis should be provided.  

b.  Additionally, the examiner should 
state a medical opinion as to the 
likelihood that any current respiratory 
disability is the result of a disease or 
injury (to include exposure to dust) 
incurred in or aggravated during service 
(April 2003 to May 2004), as opposed to 
its being due to some other factor or 
factors.  In rendering this opinion, the 
examiner should opine whether it is clea 
and unmistakabler that the veteran had a 
pre-existing respiratory disability prior 
to service entrance in April 2003, and if 
so, whether it was clear and unmistakable 
that any such pre-existing respiratory 
disability was not aggravated beyond its 
natural progression from April 2003 to 
May 2004.  

Note:  The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

c.  If the examiner determines that the 
veteran did not have a pre-existing 
respiratory disability prior to service 
entrance in April 2003, he or she should 
opine as to the likelihood (likely, 
unlikely, at least as likely as not) that 
a respiratory disability was incurred 
during or is otherwise casually related 
to his second period of service, to 
include exposure to dust.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  After all of the aforementioned 
development has been completed, the RO/AMC 
should readjudicate the claim based on a 
consideration of all of the evidence of 
record, including that added pursuant to 
this remand order.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

